Exhibit 99.1 4th Quarter 2010 •Earnings News Release •Three and twelve months ended October 31, 2010 TD Bank Group Reports Fourth Quarter and Fiscal 2010 Results This quarterly earnings release should be read in conjunction with our unaudited fourth quarter 2010 consolidated financial results ended October 31, 2010 included in this Earnings News Release and with our audited 2010 Consolidated Financial Statements, which is available on our website at http://www.td.com/investor/. This analysis is dated December 2, 2010. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s Annual or Interim Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies used in the preparation of these consolidated financial results are consistent with those used in the Bank’s October 31, 2010 Consolidated Financial Statements. Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC) website at http://www.sec.gov (EDGAR filers section). FOURTH QUARTER FINANCIAL HIGHLIGHTS, compared with the fourth quarter last year: • Reported diluted earnings per share were $1.07, compared with $1.12. • Adjusted diluted earnings per share were $1.38, compared with $1.46. • Reported net income was $994 million, compared with $1,010 million. • Adjusted net income was $1,260 million, compared with $1,307 million. FULL YEAR FINANCIAL HIGHLIGHTS, compared with last year: • Reported diluted earnings per share were $5.10, compared with $3.47. • Adjusted diluted earnings per share were $5.77, compared with $5.35. • Reported net income was $4,644 million, compared with $3,120 million. • Adjusted net income was $5,228 million, compared with $4,716 million. Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. FOURTH QUARTER ADJUSTMENTS (ITEMS OF NOTE) The fourth quarter reported earnings figures included the following items of note: • Amortization of intangibles of $115 million after tax (14 cents per share), compared with $116 million after tax (13 cents per share) in the fourth quarter last year. • A loss of $8 million after tax (1 cent per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio, compared with a loss of $73 million after tax (9 cents per share) in the fourth quarter last year. • Integration and restructuring charges of $18 million after tax (2 cents per share), relating to the U.S. Personal and Commercial Banking acquisitions, compared with $89 million after tax (10 cents per share) in the fourth quarter last year. • A loss of $4 million after tax, due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a loss of $19 million after tax (2 cents per share) in the fourth quarter last year. • An increase in thetax provision of $121 million (14 cents per share) reflecting the resolution of a number of outstanding tax matters related to certain previously discontinued strategies in the Wholesale Banking segment. TORONTO, December 2, 2010 - TD Bank Group (TD or the Bank) today announced its financial results for the fourth quarter ended October 31, 2010. Overall results for the quarter reflected very strong retail earnings performance. “The fourth quarter completed a great year for TD, with our retail operations delivering a record $4.8 billion in adjusted earnings for 2010. Canadian Personal and Commercial Banking had yet another strong quarter, while our U.S. operations continued to perform very well despite new regulatory challenges and ongoing weakness in the economy,” said Ed Clark, Group President and Chief Executive Officer, TD. “Our results in Wholesale Banking also exceeded our expectations, even though markets remained challenging.” TD BANK GROUP • FOURTH QUARTER 2 Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted earnings of $773 million in the fourth quarter, up 24% from the same period last year. Revenue grew 10% while PCL declined by 24%. Expenses increased by 9% due to the timing of business investment initiatives and higher project-related costs. TD Canada Trust (TDCT) reported strong volume growth, primarily in core banking, financing services, real estate secured lending, and insurance. During the quarter, TDCT also announced it will introduce Sunday hours across approximately 300 branches, providing seven-day banking in those branches. “For the fourth straight quarter, earnings at Canadian Personal and Commercial Banking grew more than 20%, marking an outstanding year for the business. We continued to win market share, benefitting from our leadership position in branch hours and the ongoing investment in our network,” said Tim Hockey, Group Head, Canadian Banking and Insurance, TD. “This quarter, customer satisfaction levels also hit a record by every measure we track, which speaks to our commitment to delivering the absolute best in customer service and convenience. For 2011, we expect healthy but more moderate growth in revenue, as volume growth slows and competitive pricing continues to pressure margins.” Wealth Management Global Wealth net income, which excludes TD’s reported investment in TD Ameritrade, was $118 million in the quarter, up 22% from the same period last year, driven by increased fee-based revenue from higher client assets and increased net interest margin. The fourth quarter marked the seventh consecutive quarter of improved profit for the business. TD Ameritrade contributed $33 million in earnings to the segment, down 44% from the same period last year, due to lower earnings at TD Ameritrade and the translation effect of a stronger Canadian dollar. “We see good momentum in the business and we remain competitive in attracting new client assets with our product and service offering,” said Mike Pedersen, Group Head, Wealth Management, Direct Channels and Corporate Shared Services, TD. “I’m proud to be leading a business poised for growth.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$257 million in reported net income for the quarter. On an adjusted basis, the segment earned US$275 million, up 40% from the fourth quarter last year. Revenue in U.S. dollar terms grew 14% from the same period last year, driven by increased loan and deposit volume, wider product spreads, and recent acquisitions. Total PCL dropped to US$142 million, down 29% compared with the same period last year. “TD Bank, America’s Most Convenient Bank, finished the year on a high note, delivering US$1 billion in adjusted earnings for 2010, despite the sluggish pace of recovery of the U.S. economy and the low interest rate environment,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking, TD. “We’re confident we have built a competitive growth platform around a business model focused on long-term profitability. While we remain somewhat cautious given the macroeconomic challenges, we will continue to take market share in 2011 and are excited by the early performance we’ve seen from the acquisitions in Florida and the Carolinas completed this year.” Wholesale Banking Wholesale Banking recorded net income of $95 million on a reported basis, and $216 million on an adjusted basis, for the quarter. Last year’s results reflected strong, broad-based performance driven by the unprecedented rate of recovery in the global financial system. This quarter, as markets continued to normalize, the business experienced lower client volumes and fewer trading opportunities, partially offset by better currency trading, investment banking income and investment portfolio gains. “This quarter was a strong finish to a very good year. TD Securities generated close to $1 billion in adjusted net income in 2010 despite a challenging operating environment," said Bob Dorrance, Group Head, Wholesale Banking, TD. “Our client-driven franchise strategy served us well through the choppy markets and we are well positioned for continued good performance through 2011.” Corporate The Corporate segment, which includes the Bank’s other activities, recorded a net loss of $290 million, up $28 million, on a reported basis, and a net loss of $163 million, up $109 million, on an adjusted basis, from the same period last year. The higher adjusted net loss this quarter was primarily attributable to higher net corporate expenses and the impact of favourable tax-related items last year, partially offset by favourable hedging and treasury activities. Capital TD’s Tier 1 capital ratio was 12.2%. Capital quality remained very high, with tangible common equity comprising about 75% of Tier 1 capital. “We expect to hold more capital as a result of the new rules being finalized by regulators. However, our current levels are very strong and we do not believe we will need to raise additional capital as a result,” Clark said. “Our dividend policy remains driven by our outlook for earnings, rather than our capital position, and we expect to provide the market with some clarity in that regard in the next several months.” Conclusion “Looking back on 2010, this has been a year of significant growth for TD and we’re poised to continue to deliver strong results despite the challenging economy and the regulatory environment, which still remains uncertain,” Clark said. “The pace of recovery has been slower than we would like and interest rates remain near historic lows. However, we’re confident that our ongoing investments in our franchise, and our unrelenting focus on the needs of our customers and clients will help us achieve sustainable growth in the years ahead. Our success wouldn’t be possible without the dedication shown by our employees every day and I want to thank them for another great year." TD BANK GROUP • FOURTH QUARTER 2 Page 3 The foregoing contains forward-looking statements. Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release, the Bank’s 2010 Management’s Discussion and Analysis (“MD&A”) under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2011” and in other statements regarding the Bank’s objectives and priorities for 2011 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may” and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the current uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties - many of which are beyond the Bank’s control and the effects of which can be difficult to predict - may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange and interest rate), liquidity, operational, reputational, insurance, strategic, regulatory, legal, environmental and other risks, all of which are discussed in the MD&A. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2010” in the “How we Performed” section of this earnings news release; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; and the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2010 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2010 MD&A under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2011”, as updated in subsequently filed quarterly Reports to Shareholders. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • FOURTH QUARTER 2 Page 4 FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the twelve months ended Oct. 31, July 31, Oct. 31, Oct. 31, Oct. 31, Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income - reported2 Net income - adjusted2 Economic profit3 Return on common equity - reported % Return on invested capital3 % Financial position Total assets $ Total risk-weighted assets Total shareholders’ equity Financial ratios Efficiency ratio - reported % Efficiency ratio - adjusted % Tier 1 capital to risk-weighted assets % Provision for credit losses as a % of net average loans % Common share information - reported (Canadian dollars) Per share Basic earnings $ Diluted earnings Dividends Book value Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield % Dividend payout ratio % Price to earnings ratio Common share information - adjusted (Canadian dollars) Per share Basic earnings $ Diluted earnings Dividend payout ratio % Price to earnings ratio 1 As explained in the “How the Bank Reports” section, effective the second quarter ended April 30, 2009, the reporting periods of U.S. entities are aligned with the reporting period of the Bank. 2 Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 3 Economic profit and return on invested capital are non-GAAP financial measures. Refer to the “Economic Profit and Return on Invested Capital” section for an explanation. TD BANK GROUP • FOURTH QUARTER 2 Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Consolidated Financial Statements in accordance with GAAP and refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note, and related terms used in this document are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. Effective April 30, 2009, the reporting periods of TD Bank, N.A., which operates as TD Bank, America’s Most Convenient Bank, were aligned with the reporting period of the Bank to eliminate the one month lag in financial reporting. Prior to April 30, 2009, the reporting period of TD Bank, N.A. was included in the Bank’s financial statements on a one month lag. In accordance with the CICA Handbook Section 1506, Accounting Changes, this alignment is considered a change in accounting policy. The Bank has assessed that the impact to prior periods is not material and therefore, an adjustment was made to opening retained earnings of the second quarter of 2009, to align the reporting period of TD Bank, N.A. to that of the Bank’s reporting period. The following table provides the operating results - reported for the Bank. Operating Results - Reported (millions of Canadian dollars) For the three months ended For the twelve months ended Oct. 31, July 31, Oct. 31, Oct. 31, Oct. 31, Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes Non-controlling interests in subsidiaries, net of income taxes 27 26 27 Equity in net income of an associated company, net of income taxes 45 74 67 Net income - reported Preferred dividends 48 49 48 Net income available to common shareholders - reported $ TD BANK GROUP • FOURTH QUARTER 2 Page 6 Non-GAAP Financial Measures - Reconciliation of Adjusted to Reported Net Income Operating results - adjusted For the three months ended For the twelve months ended (millions of Canadian dollars) Oct. 31, July 31, Oct. 31, Oct. 31, Oct. 31, Net interest income $ Non-interest income1 Total revenue Provision for credit losses2 Non-interest expenses3 Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes4 Non-controlling interests in subsidiaries, net of income taxes 27 26 27 Equity in net income of an associated company, net of income taxes5 62 90 84 Net income - adjusted Preferred dividends 48 49 48 Net income available to common shareholders - adjusted Adjustments for items of note, net of income taxes Amortization of intangibles6 ) Increase (decrease) in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio7 (8 ) ) ) 5 ) Integration and restructuring charges relating to U.S. Personal and Commercial Banking acquisitions8 ) (5 ) Increase (decrease) in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses9 (4
